


EXHIBIT 10.1

 

CHANGE OF CONTROL AGREEMENT

 

THIS AGREEMENT is made as of January 1, 2005 by and between (i) ALLIANCE
FINANCIAL CORPORATION, a New York corporation and registered bank holding
company (“Corporation”) and ALLIANCE BANK, N.A. a wholly owned subsidiary of the
Corporation (“Bank”), having a principal place of business at 120 Madison
Street, Syracuse, Onondaga County, New York, (the Corporation and the Bank are
referred to collectively in this agreement as the “Employer”), and (ii) CONNIE
M. WHITTON currently residing in Manlius, New York “(Executive”).

 

WITNESSETH:

 

WHEREAS, The Board of Directors (the “Board”) of the Employer has approved the
Bank entering into a severance agreement with certain key executives to
encourage the continued dedication of the Executive to the Bank and to promote
the stability of Bank management by providing certain protections for the
Executive in the event a change of control occurs with the bank; and

 

WHEREAS, should the Corporation receive any proposal from a third person
concerning any possible business combination with, or acquisition of equity
securities of, the Corporation, the Board believes it imperative that the
Corporation be able to rely upon the Executive to continue in his/her position,
and that the Corporation be able to receive and rely upon his/her advice, if it
requests it, as to the best interests of the Corporation and its shareholders
without concern that he/she might be distracted by the personal uncertainties
and risks created by such a proposal; and

 

WHEREAS, should the Corporation receive any such proposals, in addition to the
Executive’s regular duties, he/she may be called upon to assist in the
assessment of such proposals, to advise management and the Board as to whether
such proposals would be in the best interests of the Corporation and its
shareholders, and to take such other actions as the Board might determine to be
appropriate; and

 

WHEREAS, the Board also desires to encourage the continued dedication of the
Executive to the Corporation and to the Bank and to promote the stability of the
Bank’s management by providing certain protections for the Executive in the
event that a Change in Control (as hereinafter defined) occurs with respect to
the Corporation:

 

NOW, THEREFORE, to assure the Employer will have the continued dedication of the
Executive and the availability of his/her advice and service notwithstanding the
possibility, threat or occurrence of a bid to take over control of the
Corporation, and to induce the Executive to remain in the employ of the Bank,
and for other good and valuable consideration, the Employer and the Executive
agree as follows:

 

--------------------------------------------------------------------------------



 

1.            Services During Certain Events. In the event a “person” or “group”
(as such quoted terms are defined in Section 4 (a)(i) below) begins a tender or
exchange offer, circulates a proxy to shareholders, or takes other steps seeking
to effect a Change of Control (as defined in Section 4(a) below), the Executive
agrees that he/she will not voluntarily leave the employ of the Bank and will
render the services contemplated in the recitals to this Agreement consistent
with his/her then current employment terms until the such person or group has
abandoned or terminated his/her or its efforts to effect a Change of Control or
until three (3) months after a Change of Control has occurred, but in no event
shall such period exceed six (6) months.

 

2.

Termination after Change in Control.

 

a.

Change of Control Payment. In the event of a Termination

(as defined in Section 4(b) below) of the Executive’s employment with the Bank
in anticipation of, or within twenty-four (24) months after, a Change of
Control, the Bank shall be obligated, subject to the limitation contained in
Section 2(d) below, to pay the Executive an amount equal to the Executive’s
Average Annual Taxable Compensation (as defined in Section 4(e) below). Such
amount shall be payable to the Executive in four (4) equal quarterly
installments (subject to any applicable payroll or other taxes required to be
withheld), over a two (2) year period, without interest, with the first such
payment made not later than thirty (30) days after the Executive’s last day of
employment with the Bank and each succeeding payment being due on the same day
of every third calendar month thereafter. In the event the Executive dies at any
time during the year following his/her Termination, any remaining unpaid
installments provided for by this Section 2(a) shall be paid to his/her estate.
Notwithstanding the foregoing, at the sole election of the Bank, the entire
amount payable to the Executive pursuant to this Section 2(a) may be paid in a
lump sum, not later than the 30th day following the Executive’s last day of
employment with the Bank.

 

b.

Employee Benefits. In the event a Change of Control occurs

and the Executive is entitled to the Change of Control Payment set forth in
Section 2(a), Executive shall also be provided with the same level of standard
employee benefits he/she was receiving on the date of Termination, or the cash
equivalent of such benefits, for a period of twenty-four (24) months following
Executive’s termination.

 

6

 

--------------------------------------------------------------------------------



 

 

c.            Stock Options. In the event a Change of Control occurs and the
Executive is entitled to the Change of Control Payment set forth in Section
2(a), all forms of equity-based compensation previously granted to Executive,
including any stock options or other awards under the Corporation’s Long Term
Incentive Compensation Plan, shall become immediately vested and exercisable. In
such event, the Corporation shall take all necessary and appropriate action to
effect such treatment, and such benefits shall otherwise be governed by the
terms of the plan and related grant document under which such benefit was
granted.

 

d.

Limitation. Notwithstanding anything in this Agreement to the

contrary, in the event that the amount payable to the Executive pursuant to
Section 2(a) above, when added to all other amounts paid or to be paid to, and
the value of all property received or to be received by the Executive in
anticipation of or following a Change of Control, whether paid or received
pursuant to this Agreement or otherwise (such other amounts and property being
referred to herein as “Other Change in Control Payments”), would constitute an
excess parachute payment within the meaning of Section 280G of the Internal
Revenue Code of 1986, as amended (or any successor or renumbered section), then
the amount payable pursuant to Section 2(a) of this Agreement shall be reduced
to the maximum amount which, when added to such Other Change in Control
Payments, does not constitute an excess parachute payment.

 

3.           Employment “at Will”. Notwithstanding any provisions of this
Agreement, this Agreement shall not confer upon the Executive the right to be
retained in the service of the Bank nor limit the right of the Bank to discharge
or otherwise change the terms of employment, except to the extent expressly
provided herein. It is the express understanding of the parties hereto that the
Executive’s employment shall at all times be “at Will”, notwithstanding any
provisions of this Agreement. Accordingly, the Executive or the Bank may
terminate the Executive’s employment with the Bank at any time or without cause,
except as otherwise provided by law.

 

4.            Definitions. For purposes of this Agreement, the following terms
have the following respective meanings:

 

a.

A “Change of Control” shall be deemed to have occurred if either:

 

i.      any “person,” including a “group,” as determined in accordance with
Section 13(d)(3) of the Securities Exchange Act of 1934 (“Exchange Act”), is or
becomes the beneficial owner, directly or indirectly, of securities of the
Corporation representing 30% or more of the combined voting power of the
Corporation’s then outstanding securities;

 

7

 

--------------------------------------------------------------------------------



 

 

ii.    as a result of, or in connection with, any tender offer or exchange
offer, merger or other business combination (each a “Transaction”), the persons
who were directors of Employer before the Transaction shall cease to constitute
a majority of the Board of Directors of the Corporation or any successor to the
Corporation;

 

iii.   the Corporation is merged or consolidated with another corporation and,
as a result of the merger or consolidation, less than 70% of the outstanding
voting securities of the surviving or resulting corporation shall then be owned
in the aggregate by the former shareholders of the Corporation, other than (A)
affiliates within the meaning of the Exchange Act, or (B) any party to the
merger or consolidation;

 

iv.   a tender offer or exchange offer is made and consummated for the ownership
of securities of the Corporation representing 30% or more of the combined voting
power of the Corporation’s then outstanding voting securities; or

 

v.    the Corporation transfers all or substantially all of its assets to
another corporation or entity which is not controlled by the Corporation.

 

b.

“Termination” shall mean (1) termination by the Employer (or successor entity)
of the employment of the Executive for any reason other than death, Disability
(as defined in section 4(d) or Termination for Cause (as defined in Section
4(c), or (2) resignation of the Executive upon the occurrence of the following
events:

 

       i.  A significant change in the nature or scope of the Executive’s
authority from that prior to a Change of Control, (ii) a reduction in the
Executive’s total compensation (including all earned bonuses and benefits) from
that prior to a Change of Control, or (iii) a change in the general location
where the Executive is required to perform services from that prior to a Change
of Control.

 

c.

“Termination for Cause” shall mean (i) conduct involving fraud,

misappropriation or intentional material damage to the property or business of
the Employer, or commission of a misdemeanor or felony, (ii) failure or breach
to perform Executive’s designated duties consistent with his/her position after
receiving written notice from the Employer specifying the nature of the alleged
failure or breach and failing to correct the failure or breach within 15 days of
such notice, or (iii) Executive’s intentional violation of the Employer’s
written policies, Executive’s fiduciary duties, or any law or regulation which
results in material damage or cost to the Employer.

 

8

 

--------------------------------------------------------------------------------



 

 

d.           “Disability” shall mean the Executive’s absence from his/her duties
with the Employer on a full time basis for six (6) successive months, or for
shorter periods aggregating seven (7) months or more in any year, as a result of
the Executive’s incapacity due to physical or mental illness, unless within
thirty (30) days after the Employer gives written notice of termination
following such absence the Executive shall have returned to the full time
performance of his/her duties.

 

e.            “Average Annual Taxable Compensation” means the average annual
compensation of the Executive from the Bank over the three (3) most recent
taxable years (or shorter time of Executive’s employment on an annualized basis)
preceding the year in which the Change of Control occurs, which is includable in
gross income for federal income tax purposes, including base salary and bonus
compensation, but excluding any contributions made for the Executive’s benefit
to any qualified pension or profit sharing plan (including a 401(k) plan),
amounts payable to or deferred at the election of the Executive under any other
deferred compensation plan which are not taxable to the Executive prior to the
date of the Ex ecutive’s Termination, and any other non-taxable fringe benefits.
For purpose of determining the Executive’s Average Annual Taxable Compensation,
pursuant to Section 2(a) above, compensation paid during less than all of a
taxable year shall be annualized based on the intent that Executive shall be
entitled to the benefits of this Agreement immediately upon the date of this
Agreement.

 

5.            Trade Secrets. It is recognized that the Bank has acquired and
developed and will continue to acquire and develop techniques, plans, processes,
computer programs, and lists of customers and their particular requirements
which may pertain to Bank related services and equipment, and related trade
secrets, know-how, which are proprietary and confidential in nature and are and
will continue to be of unique value to the Bank and it business (all hereinafter
referred to as “Confidential Information”). All Confidential Information known
or in the possession of Executive shall be kept and maintained by him/her as
confidential and proprietary to the bank. The Executive shall not disclose any
Confidential Information at any time directly or indirectly, in any manner to
any person or firm, except to other employees of the bank on a “need to know”
basis. Upon termination of his/her employment for any reason, the Executive
shall without demand therefore deliver to the bank all Confidential Information
in his/her possession. The obligations of this Section shall survive the
termination of this Agreement indefinitely.

 

9

 

--------------------------------------------------------------------------------



 

 

6.            Successors. This Agreement shall be binding upon and inure to the
benefit of the Executive and his/her estate, and the Employer and any successors
of the Employer, but neither this Agreement nor any rights arising hereunder may
be assigned or pledged by the Executive.

 

7.            Entire Agreement. This Agreement represents the entire agreement
between the parties with respect to the subject matter of this agreement and
specifically supersedes any and all oral or written agreements on its subject
matter previously agreed to by the parties.

 

8.            Severability. Any provision in this agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective only to the extent of such prohibition or unenforceability without
invalidating or affecting the remaining provisions hereof, and any such
prohibition or unenforceability in any jurisdiction shall not be invalidated or
rendered unenforceable such provision in any other jurisdiction.

 

9.            Controlling Law. This Agreement shall in all respects be governed
by, and construed in accordance with, the Laws of the State of New York. The
Employer shall be entitled to deduct and withhold from compensation and benefits
hereunder all income and employment taxes and any other similar taxes or sums
required by law to be withheld.

 

10.          Term of Agreement: Initial Term and Renewal. The initial term of
this Agreement shall commence as of January 1, 2005 and shall continue through
December 31, 2005, unless earlier terminated as provided herein. Thereafter,
this Agreement shall be renewed for additional one year periods, unless either
party gives written notice of non-renewal of this Agreement to the other party
at least thirty (30) days prior to the expiration of the initial term or any
renewal term; provided, however, that in no case shall this Agreement terminate:
(i) within 12 months after the occurrence of a Change of Control, or (ii) during
any period of time when the Employer has knowledge that any person or group
(such terms are defined in Section 4(a)(i) above) has taken steps reasonably
calculated to effect a Change in Control until, in the opinion of the Board,
such person or group has abandoned or terminated his/her or its efforts to
effect a Change of Control. Any determination by the board that such person or
group has abandoned or terminated his/her or its efforts to effect a Change of
Control shall be conclusive and binding as the Executive.

 

10

 

--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
specified in the first paragraph of this agreement.

 

 

ALLIANCE FINANCIAL CORPORATION

 

/s/ Jack H. Webb  

 

Jack H. Webb, Chairman, President & CEO

 

 

/s/ Connie M. Whitton December 31, 2004

Connie M. Whitton

 

 

 

11

 

--------------------------------------------------------------------------------